DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hugl (U.S. Pub. No. 2009/03255625), in view of Azizi (U.S. Pub. No. 2019/0364492) and (continuation of Application No. US2017/067466, filed on Dec.20, 2017) and (Provisional Application No. 62/440501, filed on Dec. 30, 2016) is supported.
Regarding claims 1, 5, Hugl teaches a terminal device (UE1/UE2/202) for an industrial machine (100 wireless network / terminal devices (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices)) (fig. 1, 8, page 6, par [0087]), wherein the terminal device (UE1/UE2/202)  comprises at least one communication module (202D) and an antenna (202E) (fig. 1, 8, page 6, par [0087]), and wherein the terminal device (UE1/UE2/202) is configured to: determine an initial transmission power as a function of a previously determined relative position of the terminal device (UE1/UE2/202) to at least one master unit (200) (see access node 200 / BS), and transmit a radio signal with the determined initial transmission power via an uplink radio channel (UL) (fig. 1, 8, page 2, 6, par [0033, 0050, 0087, 0097]) (see any terminal is approximately the same (e.g., within a limited/predefined dynamic range), uplink (UL) transmission, regardless of its relative position to the BS, and power control on the link between the UEs and the BS, and UL transmission power determined by UL power control) and initial transmit power (e.g., as in FIG. 5) where the initial transmit power is inherent in the allocated resource, and the terminal device updates its transmit power over the allocated resource, and the terminal transmit power in the uplink ).
Hugl teaches a terminal device (UE1/UE2/202) for an 100 wireless network: terminal devices (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices,, etc.)) (fig. 1, 8, page 6, par [0087]); that is or obvious to the industrial machine.
However, Azizi also teaches Radio communication networks may include network access nodes (e.g., base stations, access points, etc.), and terminal devices (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices, wearables, implantable devices, machine-type communication devices, etc.) (fig. 65, page 1, par [0003]), and proximate network access nodes or other terminal devices via reception of such discovery information, terminal devices may be able to establish a wireless connection with a selected network access node or other terminal device in order to exchange data and/or pursue other radio interactions with network access nodes or other terminal devices such as radio measurement or reception of broadcast information.  The selection of a network access node or other terminal may be based on terminal or user requirements, past, present and anticipated future radio and environment conditions (page 10, par [0302]), and during an initial power-on operation of terminal device 200, controller 308 may trigger discovery for communication modules 306a-306d as each RAT connection may be attempting to connect to a suitable network access node (6502) (MAS) (fig. 65, page 12, par [0331]), and 
Azizi also teaches terminal device (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices,, etc.)), and terminal devices 21602 and 21604 may move (e.g., by a user) to various different positions relative to network access nodes 21610 and 21612, which may affect the relative distances and radio propagation channels between terminal devices 21602 and 21604 and network access node 21610 and 21612. And that is industrial machine (fig. 1, 8, 65, 177, page 6, 97, 202, 204, 269, par [0087, 0936, 01683, 01893, 02191]) (autonomous robots working in a warehouse or industrial worksite, and all of terminal devices 25202a-25202c be connected to network access node 25210, but where more than one network access node connection is desired.  For example, a large industrial machine may include a plurality of sensors and/or devices, each of which may be capable of wired or wireless communication); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Hugl with Azizi, in order to provide terminal devices 106-110 may be configured according to a mesh or multi-hop network and may communicate with terminal device 104 via one or more other terminal devices.  The configuration of terminal devices, e.g., a mesh or multi-hop configuration, may change dynamically e.g., according to terminal or user requirements, the current radio or network environment easier (see suggested by Azizi on page 6, par [0298]),

Regarding claim 7, Hugl teaches a method of setting up the industrial machine (100 wireless network / terminal devices (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices)) (fig. 1, 8, page 6, par [0087]), having a plurality of terminal devices (UE1/UE2/202) where in each terminal device (UE1/UE2/202) comprises at least one communication module and an antenna (202E) (fig. 1, 8, page 6, par [0087]), and wherein each terminal device (UE1/UE2/202) is configured to: determine an initial transmission power as a function of a previously determined relative position of the terminal device (UE1/UE2/202) to at least one master unit (200) (see access node 200 / BS), ), and transmit a radio signal with the determined initial transmission power via an uplink radio channel (UL) (fig. 1, 8, page 2, 6, par [0033, 0050, 0087, 0097]) (see any terminal is approximately the same (e.g., within a limited/predefined dynamic range), uplink (UL) transmission, regardless of its relative position to the BS, and power control on the link between the UEs and the BS, and UL transmission power determined by UL power control) and initial transmit power (e.g., as in FIG. 5) where the initial transmit power is inherent in the allocated resource, and the terminal device updates its transmit power over the allocated resource, and the terminal transmit power in the uplink ), 
the method comprising: determining the position of the at least one master unit (MAS) with which the plurality of terminal devices are to communicate wirelessly, determining the respective relative positions (POSa) of the plurality of terminal devices to the master unit (MAS) (200/BS)(fig. 1, 8, page 2, 6, par [0033, 0050, 0087, 0097]) (see any terminal is approximately the same (e.g., within a limited/predefined dynamic range), uplink (UL) transmission, regardless of its relative position to the BS, and power control on the link between the UEs and the BS, and UL transmission power determined by UL power control) and initial transmit power (e.g., as in FIG. 5) where the initial transmit power is inherent in the allocated resource, and the terminal device updates its transmit power over the allocated resource, and the terminal transmit power in the uplink ), providing data for the respective terminal device (UE1/UE2/202) with the assigned relative position (POSa), with the estimated values for the transmission power (fig. 1, 8, page 2, 6, par [0033, 0050, 0056, 0058, 0087, 0097]) (see the BS would assign using the regular backoff from its UL transmission power.  In such cases the BS 200 can reduce or eliminate the backoff of the D2D terminal 202, 204 as would be computed above by increasing the transmit power of the terminal UE3 that transmits on the same resources in uplink to the BS 200, and a cellular network the power control is often defined such that the power spectral density received by the BS from any terminal is approximately the same (e.g., within a limited/predefined dynamic range), regardless of its relative position to the BS.  ), 
or both and arranging the terminal devices (UE1/UE2/202) provided with data at the assigned relative position (fig. 1, 8, page 2, 6, par [0033, 0050, 0056, 0058, 0060, 0087, 0097]) (see a cellular network the power control is often defined such that the power spectral density received by the BS from any terminal is approximately the same (e.g., within a limited/predefined dynamic range), regardless of its relative position to the BS. The BS 200 occupy resources that are assigned to terminals in the cellular network that have enough margin for power boosting.  One possibility is that the BS assigns different bandwidth regions for different combinations of power boosting/backoff). 
Note: only need one to show for OR:
Hugl teaches a terminal device (UE1/UE2/202) for an 100 wireless network: terminal devices (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices,, etc.)) (fig. 1, 8, page 6, par [0087]); that is or obvious to the industrial machine.
However, Azizi also teaches Radio communication networks may include network access nodes (e.g., base stations, access points, etc.), and terminal devices (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices, wearables, implantable devices, machine-type communication devices, etc.) (fig. 65, page 1, par [0003]), and proximate network access nodes or other terminal devices via reception of such discovery information, terminal devices may be able to establish a wireless connection with a selected network access node or other terminal device in order to exchange data and/or pursue other radio interactions with network access nodes or other terminal devices such as radio measurement or reception of broadcast information.  The selection of a network access node or other terminal may be based on terminal or user requirements, past, present and anticipated future radio and environment conditions (page 10, par [0302]), and during an initial power-on operation of terminal device 200, controller 308 may trigger discovery for communication modules 306a-306d as each RAT connection may be attempting to connect to a suitable network access node (6502) (MAS) (fig. 65, page 12, par [0331]), and 
Azizi also teaches terminal device (e.g., mobile phones, tablets, laptops, computers, Internet of Things (IoT) devices,, etc.)), and terminal devices 21602 and 21604 may move (e.g., by a user) to various different positions relative to network access nodes 21610 and 21612, which may affect the relative distances and radio propagation channels between terminal devices 21602 and 21604 and network access node 21610 and 21612. And that is industrial machine (fig. 1, 8, 65, 177, page 6, 97, 202, 204, 269, par [0087, 0936, 01683, 01893, 02191]) (autonomous robots working in a warehouse or industrial worksite, and all of terminal devices 25202a-25202c be connected to network access node 25210, but where more than one network access node connection is desired.  For example, a large industrial machine may include a plurality of sensors and/or devices, each of which may be capable of wired or wireless communication); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Hugl with Azizi, in order to provide terminal devices 106-110 may be configured according to a mesh or multi-hop network and may communicate with terminal device 104 via one or more other terminal devices.  The configuration of terminal devices, e.g., a mesh or multi-hop configuration, may change dynamically e.g., according to terminal or user requirements, the current radio or network environment easier (see suggested by Azizi on page 6, par [0298]),

Regarding claim 2, Hugl  teaches wherein the terminal device (UE1/UE2/202) is configured to: determine a relative actual position of the terminal device (UE1/UE2/202) to the at least one master unit (200) (MAS) (fig. 1, 8, page 2, 6, par [0033, 0050, 0087, 0097]) (see any terminal is approximately the same (e.g., within a limited/predefined dynamic range), uplink (UL) transmission, regardless of its relative position to the BS, and power control on the link between the UEs and the BS, and UL transmission power determined by UL power control) and initial transmit power (e.g., as in FIG. 5) where the initial transmit power is inherent in the allocated resource, and the terminal device updates its transmit power over the allocated resource, and the terminal transmit power in the uplink ), 
determine a further transmission power as a function of (c) the determined relative actual position of the terminal device (UE1/UE2/202) to the at least one master unit (200) (MAS) (fig. 1, 8, page 2, 6, par [0033, 0050, 0087, 0097]) as a function of
 (d) a previously determined estimated value for the transmission power at the determined relative actual position (fig. 1, 8, page 2, 6, par [0033, 0050, 0059, 0087, 0095, 0097]) (The BS is able to estimate the proper transmit power from the first terminal's transmission to the BS, its relative position to the BS.  Another possible power control target in wireless communication networks).  
or as a function of both (c) and (d), and to transmit a further radio signal with the determined further transmission power via the uplink channel (UL) (fig. 1, 8, page 2, 6, par [0033, 0050, 0087, 0097])
Note: only need one to show for OR:
Regarding claim 3 terminal device (200) is configured to: determine the further transmission power as a function of a previously determined item of environment information between the relative actual position and the position of the master unit (MAS) ( (fig. 65, 68, 169, page 21-22, par [0302, 0308, 0389]) (terminal device in order to exchange data and/or pursue other radio interactions with network access nodes or other terminal devices such as radio measurement or reception of broadcast information.  The selection of a network access node or other terminal may be based on terminal or user requirements, past, present and anticipated future radio and environment conditions, absolute` location of a network access node (e.g., longitude and latitude coordinates) or other information that indicates a relative location of a network access node to terminal device 200).

Regarding claim 4, Azizi also teaches the terminal device (200) is configured to receive data from a sensor, an actuator (switch) (page par [0702, 0820) (see terminal device 1502 detects any such action, e.g., at an application layer of an application processor of data source 1612/data sink 1616 or via a motion sensor (e.g., a gyroscope or accelerometer), terminal device 1502 may report to network access node 2002 that a mobile originating operation may be triggered in the near future that will result in increased uplink or downlink traffic, and transmission powers, power control, number of antennas, beamforming setting, beam steering setting, antenna sensitivity, null-steering setting, etc. Each of 
the enhancement features may thus be `fixed` features that can be selectively switched on or off by control module 3510).
or both the sensor and the actuator, and to transmit the received data via the radio signal, the further radio signal (page 62, 79, par [0702, 0820) 
or both the radio signal and the radio signal (page 163, par [01329) (see transmit and receive radio signal with network access node 13610)
 Note: only need one to show for OR:

Regarding claim 6, Azizi also teaches the at least one master unit (MAS) (network access 
node 16502) with which the plurality of terminal devices (1502/6510/6510) communicate wirelessly (fig. 65, 68, 169, page 0180, 189, par [0555, 0876, 0879]) (et of terminal devices served by network access node 6502. Terminal device 1502 may transmit and receive radio signals) 
 
Regarding claim 8, Azizi teaches determining an item of environment information between respective positions of the terminal devices and the position of the master unit (MAS) (6502) (fig. 65, 68, 169, page 21-22, par [0302, 0308, 0389]) (terminal device in order to exchange data and/or pursue other radio interactions with network access nodes or other terminal devices such as radio measurement or reception of broadcast information.  The selection of a network access node or other terminal may be based on terminal or user requirements, past, present and anticipated future radio and environment conditions, absolute` location of a network access node (e.g., longitude and latitude coordinates) or other information that indicates a relative location of a network access node to terminal device 200), and providing data for the respective terminal device with the environment information, with the estimated values for the transmission power (fig. 1, 8, page 2, 6, par [0033, 0050, 0059, 0087, 0095, 0097]) (The BS is able to estimate the proper transmit power from the first terminal's transmission to the BS, its relative position to the BS.  Another possible power control target in wireless communication networks).  
Note: only need one to show for OR:
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231
or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 13, 2021